Citation Nr: 1711571	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  For the period prior to November 13, 2014, entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc disease (DDD).

2.  From November 13, 2014, entitlement to an evaluation in excess of 40 percent for lumbar spine DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for lumbar spine DDD and assigned a 10 percent rating, effective July 12, 2007.

A June 2013 Board decision denied entitlement to a higher rating.  An April 2014 Order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate the Board decision and remand the claim.

In September 2014 and September 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

A January 2015 rating decision awarded a higher 40 percent rating for his lumbar spine DDD, effective November 13, 2014.  As this did not constitute a grant of the full benefit sought on appeal, these matters remain before the Board.

In the September 2015 Board remand, the issue involving higher ratings for bilateral lower extremity radiculopathy was referred to the AOJ for adjudication, which referral has been acknowledged by an April 2016 inferred issues memorandum, but has still not been adjudicated by the AOJ.  Based thereon, the issue of entitlement to evaluations in excess of 20 percent for left and right lower extremity radiculopathy (each) associated with lumbar spine DDD are referred to the AOJ for adjudication.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  For the period prior to November 13, 2014, the Veteran's lumbar spine DDD manifested by no more than flexion limited to 68 degrees, and a combined range of motion limited to 188 degrees, with painful motion; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, no ankylosis, and no incapacitating episodes.

2.  From November 13, 2014, the Veteran's lumbar spine DDD manifested by no more than flexion limited to 15 degrees, with painful motion, and muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour; there is no evidence of unfavorable ankylosis of the thoracolumbar spine, and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period prior to November 13, 2014, the criteria for an evaluation in excess of 10 percent for lumbar spine DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  From November 13, 2014, the criteria for an evaluation of 40 percent for lumbar spine DDD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations relating to his claims in January 2008, December 2009, and November 2014, and a VA medical opinion was obtained in November 2015.  The Board finds the VA examinations, taken together with the recent November 2015 VA medical opinion, to be adequate upon which to base a decision on the claims, as further explained below.

In that regard, the Board acknowledges that the basis for the April 2014 joint motion by the parties was the fact that the January 2008 and December 2009 VA examination reports did not describe at what point the ranges of motion were limited by pain.  Based thereon, the Board twice remanded the claim for clarification, and the Board acknowledges that although functional loss due to pain during flare-ups and with repetitive use was addressed in the subsequent November 2014 VA examination report and the November 2015 VA medical opinion, the VA examiner did not answer the question posed by the Board regarding at what point in the ranges of motion shown in the reports did the Veteran experience functional loss due to pain, particularly in the ranges of motion shown in the January 2008 and December 2009 VA examinations.  See Board remand, September 2015.  In the interest of avoiding further delay in a final adjudication of the claim, however, the Board has resolved all doubt in the Veteran's favor and has found that all limitation of motion on examination was due to pain (among other factors).  Thus, no further remand is required, and the duty to assist in this regard has been satisfied and there was substantial compliance with the Board's remand directives.

The Board also directed in its remand that all of the Veteran's more recent VA treatment records be associated with the claims file.  Pursuant to the Board's remand directive, in October 2014, all of the Veteran's more recent records were associated with the claims file.  Furthermore, in October 2014, the AOJ asked the Veteran to identify any other outstanding treatment records for VA to obtain, but no response was ever received.  Therefore, the Board finds there was substantial compliance with the remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2016).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's lumbar spine disability is currently assigned a 10 percent disability rating under Diagnostic Code 5243, effective July 12, 2007, and 40 percent effective November 13, 2014.  The Veteran seeks higher initial ratings.

The Veteran was afforded VA examinations in January 2008, December 2009, and November 2014, and a VA medical opinion was provided in November 2015.

The January 2008 VA examination report reflects the Veteran reported daily back pain as a 7/10 in intensity and significant stiffness at times.  The examiner noted there were no incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  Aggravating factors were noted as including prolonged standing, prolonged sitting, lifting, bending, and weather change.  The Veteran denied flare-ups.  The examiner noted the Veteran was currently employed as a VA rating specialist.  He reported that he did not feel his ability to do his job was affected, although he did admit to having significant pain while at work. The Veteran reported using a back brace at times.   He reported he cannot lift weights or play ball as he would like.  Examination revealed flexion to 75 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 35 degrees bilaterally, all of which were with pain throughout.  Repetitive motion testing revealed no additional loss of motion, and no additional pain.  No muscle spasm was found, no tenderness, strength was 5/5, deep tendon reflexes were +2, and he had a normal gait.  X-rays showed some sclerosis of the facet joints, and that he had a decrease in disk space height at L4-S1, and some osteophytosis.  The examiner recorded a diagnosis of DDD of the lumbar spine.

The December 2009 VA examination report shows the Veteran reported pain on a daily basis present at all times, but worsening throughout the day.  He reported that on average it was 7/10.  He reported that at times, his ability to walk is affected. He reported no incapacitating episodes over the last 12 months during which a physician prescribed bedrest.  It was noted that he was employed at a VA regional office, and that despite his lumbar spine disability he is able to perform his job duties appropriately.  He denied any effect on his activities of daily living.  He reported flare-ups occurring once per month, typically brought on by activity or prolonged sitting in which pain became 10/10 lasting for approximately two days and resolving typically with rest and pain medication.  Examination revealed flexion to 68 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 30 degrees bilaterally, all of which were with pain throughout which was not additionally limited following repetitive use.  No muscle spasm was found on examination, his gait was normal, deep tendon reflexes were symmetrical, and he had 5/5 strength in all four extremities.   X-rays showed slight narrowing of the L4-L5 disk space as well as L5-S1, with it being slightly more severe at L5-Sl with sclerosis of the facet joints.  The examiner diagnosed lumbar spine DDD.

The November 2014 VA examination report reflects he reported daily pain of 7/10, exacerbated by prolonged sitting and increased physical activity.  He denied any flare-ups of pain.  Range of motion testing revealed flexion to 15 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  The examiner noted there was objective evidence of painful motion at flexion to 15 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  No additional limitation of motion was shown after repetitive use testing.  The examiner noted that the Veteran experienced functional loss, including limitation of motion, due to painful motion, and that he experienced interference with sitting, standing, and weight bearing.  Muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour was found, but no guarding.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  No ankylosis was found, and no associated bowel or bladder abnormalities.  The examiner noted the Veteran had no incapacitating episodes of IVDS over the past 12 months.  Use of an occasional back brace was noted.  Regarding the effect of his lumbar spine disability on his occupational functioning, the examiner opined it would require sedentary employment that would allow for regular work breaks for walking and changes in position.  Regarding the DeLuca/Mitchell criteria, the examiner opined that pain could decrease functional ability during a flare-up or after repetitive use, but that the degrees of additional limitation of motion could not be described without resorting to speculation because no additional loss of motion or other functional loss was shown on examination (i.e., none was shown on exam after repetitive use, and there was no flare-up during the exam).  In a November 2015 addendum, the examiner opined regarding the earlier January 2008 and December 2009 VA examinations (performed by another VA examiner) that she could not opine regarding any additional functional loss due to pain during flare-ups and repetitive use without resorting to mere speculation.

The Board notes that it has reviewed all of the Veteran's VA treatment records, none of which show any symptoms more severe than those noted in the VA examinations above.

For the period prior to November 13, 2014, in light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar spine disability symptomatology does not meet or approximate the criteria for a rating in excess of 10 percent under the General Rating Formula.  The Board notes in this regard that the January 2008 rating decision assigned the initial 10 percent rating under the General Rating Formula based on the Veteran's forward flexion greater than 60 degrees but not greater than 85 degrees.  As shown above, forward flexion has not been shown to be limited less than 60 degrees, combined range of motion was not limited to 120 degrees or less, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been shown so as to meet the criteria for the next higher 20 percent rating under the General Rating Formula.  Also, no ankylosis was shown.

For the period from November 13, 2014, the date of the last VA examination, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar spine disability symptomatology does not meet or approximate the criteria for a rating in excess of 40 percent under the General Rating Formula.  The 40 percent rating was assigned for forward flexion less than 30 degrees.  He is not shown to have unfavorable ankylosis of the thoracolumbar spine (or any ankylosis whatsoever) so as to the meet the criteria for the next higher 50 percent rating under the General Rating Formula.

As explained above, Diagnostic Code 5243 provides for rating disabilities of the spine under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS, whichever results in the higher rating.  However, as shown above, no incapacitating episodes over any 12-month period requiring physician prescribed bed rest have been shown.  Therefore, no entitlement to any higher rating under the Formula for Rating IVDS is shown at any time during the period on appeal.

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  As explained in the VCAA section above, the Board has considered pain as limiting his ranges of motion as described above (e.g., where flexion was to 15 degrees, the Board considers the point at which pain limits motion as 15 degrees).  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 and 40 percent ratings.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by all of the VA examiners.  As shown above, repetitive use testing revealed no additional loss of motion due to pain.  The Veteran reported no flare-ups to the January 2008 and December 2009 VA examiners.  The Board acknowledges that he reported flare-ups of pain of 10/10 once per month to the November 2014 VA examiner, which he reported lasted two days, but the examiner was unable to describe any additional loss of motion during such flare-ups without resorting to speculation because the Veteran was not experiencing a flare-up at the time of the examination.  Regardless, having taken into account his flare-ups of pain of 10/10 once per month, the Board finds that these flare-ups once per month are not enough to bring the overall disability picture to approximate the next higher 50 percent rating, which contemplates symptoms akin to unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher evaluations.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

The Board acknowledges that in February 2015 correspondence, the Veteran requested that the 40 percent rating be granted back to January 12, 2007, the effective date for service connection.  In that regard, the Board also acknowledges that there is a significant increase in his ratings from 10 percent to 40 percent effective on November 13, 2014.  The Board notes again that the basis for the change in rating was the examiner's finding on VA examination in November 2014 of the Veteran of flexion limited to only 15 degrees, and there is no prior evidence in the claims file of limitation of motion to that extent.  The Board acknowledges that it is the Veteran's contention that the 40 percent rating should date back to January 2007 because he asserts that the January 2008 and December 2009 VA examinations were inadequate.  As discussed in the VCAA section above, the joint motion by the parties found those examinations to be inadequate insofar as they failed to note at what point in the ranges of motion there was functional loss was due to pain.  As explained above, after having remanded this matter twice for further development, and in the interest of avoiding unnecessary delay in rendering a final decision on the claim, the Board has resolved all doubt in the Veteran's favor in finding that all functional loss, i.e., all limitation of motion, shown on the January 2008 and December 2009 VA examinations was due to pain.  Even so, as explained above, the criteria for the 40 percent rating were not met.  Forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, was never shown prior to November 13, 2014.  No incapacitating episodes were shown.

Therefore, in summary, the Board concludes that the preponderance of the evidence is against granting an initial rating in excess of 10 percent for the period prior to July 12, 2007, and in excess of 40 percent from November 13, 2014.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability, including his limitation of motion and pain, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As such, an extraschedular rating is not appropriate.


ORDER

For the period prior to November 13, 2014, entitlement to an evaluation in excess of 10 percent for lumbar spine DDD is denied.

From November 13, 2014, entitlement to an evaluation in excess of 40 percent for lumbar spine DDD is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


